PER CURIAM.
The petition for writ of certiorari reflected probable jurisdiction in this court, and the writ was issued. Argument has been heard and upon further consideration and a careful review of the briefs, we are unable to find sufficient conflict with the decisions of this court or of the other district courts of appeal to vest jurisdiction in this court as required by the Constitution, Article V, Section 4, F.S.A.
The writ therefore must be and it is hereby discharged and the petition for writ of certiorari is dismissed.
It is so ordered.
THORNAL, C. J., O’CONNELL and CALDWELL, JJ., and WARREN, Circuit Judge, concur.
ERVIN, J., dissents with opinion.